In an action to foreclose a mortgage, the appeal is from an order of the Supreme Court, Kings County, dated June 22, 1978, which denied the appellant’s application (1) to vacate a default judgment and (2) for leave to intervene and defend the foreclosure action. Order reversed, on the law, without costs or disbursements, and appellant’s motion is granted. In an unusual case of this nature, where equity would not be served by a strict construction of the statute (see Not-For-Profit Corporation Law, § 623, subd [a]; § 720) the appellant should be given the right to intervene (see CPLR 1012, subd [a]) and present evidence in support of his allegations that a fraudulent scheme is being carried out by the plaintiff and others. Therefore, the default judgment should be vacated and the appellant held to have standing to defend the foreclosure action. Hopkins, J. P., Latham, Gulotta and O’Connor, JJ., concur.